

113 S2848 IS: Small Airport Regulation Relief Act of 2014
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2848IN THE SENATE OF THE UNITED STATESSeptember 17 (legislative day, September 16), 2014Mr. Enzi (for himself, Mr. Barrasso, Mr. Franken, Mrs. Fischer, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend title 49, United States Code, with respect to apportionments under the Airport Improvement
			 Program, and for other purposes.1.Short titleThis Act may be cited as the Small Airport Regulation Relief Act of 2014.2.ApportionmentsSection 47114(c)(1) of title 49, United States Code, is amended by adding at the end the following:(G)Special rule for fiscal years 2015 through 2017Notwithstanding subparagraph (A), the Secretary shall apportion to the sponsor of an airport under
			 that subparagraph, for each of fiscal years 2015, 2016,  and 2017, an
			 amount based
			 on the number of passenger boardings at the airport during calendar year
			 2012 if the airport had—(i)fewer than 10,000 passenger boardings during the calendar year used to calculate the apportionment
			 for fiscal year 2015, 2016, or 2017 under subparagraph (A); and(ii)10,000 or more passenger boardings during calendar year 2012..